DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 6-9, 12, 15-17, and 19 were amended and claim 20 was canceled n the response filed on 8/15/2022.
Applicant's election with traverse of Group I, claims 1-9, 12, 13, and 15-20 in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the ground(s) that:

    PNG
    media_image1.png
    162
    1022
    media_image1.png
    Greyscale
  
See p. 11.  This is not found persuasive because the application is a 371 of PCT/US2019/024578 and the Unity of Invention standards for restriction were properly applied.  The issue of undue search burden is not considered in a Unity of Invention type restriction.  The Examiner found that the compounds of Formula (I) were not of a similar nature.  Therefore, the inventions of Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding technical features because the compounds encompassed by the claims lack a common significant structural element.  See p. 3-4 of the OA dated 3/15/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant’s election of the following subgenus and species of compound of Formula (I) is also acknowledged: 

    PNG
    media_image2.png
    267
    997
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    1003
    media_image3.png
    Greyscale
See p. 11.
Claims 1-9, 12, 13, and 15-19 are currently pending and under examination.
Priority

    PNG
    media_image4.png
    189
    988
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the following compound of Formula (I):

    PNG
    media_image5.png
    299
    366
    media_image5.png
    Greyscale
.  The Markush group for variables R6 and R6’ (line 6) recites that “R6 and R6’ are individually and independently S, O, or absent”.  This limitation is indefinite because it is not clear what the structure of Formula (I) looks like if variable R6 is absent.  What is then attached to the carbon atom between -C(R2)(R3) and R4?  It is a methylene group (-CH2-)?  It is an sp3 atom with any attachments?  Is the entire group of -C(=R6)- absent, including the carbon atom?  It appears as if the “absent” option is more intended as an embodiment for variable R6’, when ring C is monocyclic (see claim 3).
	Lines 13-14 of claim 1 further recite that “R1, R2, R3, R2’, R3’, R4, R5, R6, R6’, and R7 are, individually and independently, optionally substituted with R10…”.  This limitation is indefinite because it is unclear how variables R6 and R6’ can be substituted.  
	Claim 19 limits the compound of Formula (I) to that of the following formula or a salt thereof: 

    PNG
    media_image6.png
    243
    347
    media_image6.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claims.  Claim 19 depends from claim 18, which depends from claim 7.  Claim 7 limits Ring B to one of the following structures:

    PNG
    media_image7.png
    367
    1029
    media_image7.png
    Greyscale
.
	The para-chloro substituted phenyl B ring of the compound of claim 19 is not recited as an option for Ring B in claim 7.  
	Additionally, it is noted that claim 7 comprises two instances of the same structure, the para-fluoro substituted phenyl ring. See MPEP 2173.05(o).
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acker (“Structure-Activity Relationships and Pharmacophore Model of a Noncompetitive Pyrazoline Containing Class of GluN2C/GluN2D Selective Antagonists” J. Med. Chem. 2013, 56, p. 6343-6459, including Supporting Information (SI), pages S1-S45). The main text of Acker is of record in the IDS filed on 8/15/2022, see NPL No. 2, however, the SI is not.  The SI is included with the instant OA.
Acker teaches the following compounds in Table S2 on p. S3: 

    PNG
    media_image8.png
    447
    729
    media_image8.png
    Greyscale

This Table is also referenced in the first paragraph in the first column of p. 6438 of the main article and in the final paragraph in the first column of p. 6454 of the main article.  Regarding claims 1-3, 6, and 15-17, Compounds 72 and 73 correspond to compounds of claimed Formula (I) wherein R4 is hydroxyl (-OH); R6 is O; R2, R3, R2’, and R3’ are H; the dashed bond is a single bond; Ring A is unsubstituted furan or thiophene such that R5 is absent (n = 0); Ring C is a bicyclic heteroaryl ring (quinolinone); R6’ is O; R7 is a halogen (Cl, n = 1); and Ring B is an unsubstituted 6-membered aryl (phenyl) such that R1 is absent (n = 0).   
Subject Matter free from the Prior Art
The elected species is free from the prior art. The embodiments in claims 4, 5, 7-9, 12, 13, 18, and 19 also appear to be free from the prior art assuming that variable R6 is O or S.  See 35 USC 112(b) rejection above regarding the indefiniteness of the compound when R6 is absent.  The closest prior art is Acker (see above).  Acker teaches that when ring A is furan or thiophene, that the compounds were inactive for the bioactivity tested. See discussion of Table S2 in the first paragraph in the first column on p. 6438 of the main article.  Therefore, there was no motivation for the skilled artisan to develop a pharmaceutical formulation of and/or optimize the structure of said compounds.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2015/0344501 (‘501) and Dou (“Discovery of new GSK-3-inhibitors through structure-based virtual screening” Bioorganic and Medicinal Chemistry Letters 28, 2018, p. 160-166, first published online 11/24/2017).  ‘501 teaches the following compound: 
    PNG
    media_image9.png
    136
    172
    media_image9.png
    Greyscale
.  See fig. 3A and [0033 and 0163].  This compound corresponds to a compound of claimed Formula (I), wherein R4 is hydroxyl; R6 is O; R2, R3, R2’, and R3’ are H; the dashed bond is a single bond; Ring A is unsubstituted thiophene such that R5 is absent (n = 0); Ring C is an unsubstituted monocyclic aryl ring (phenyl) such that R7 (n = 0); R6’; and Ring B, including R1 (n = 0), are absent.  Compound 3 was evaluated for inhibition of KpUGM in vitro.  See fig. 3B and [0033].  Though compound 3 showed some inhibitory activity, ‘501 did not pursue the compound because of its poor activity in the presence of a detergent.  See Fig. 8 and [0038 and 0164]. 
Dou teaches the following compound: 
    PNG
    media_image10.png
    100
    347
    media_image10.png
    Greyscale
. This is the same compound as compound 72 of Acker.  See Table 2 on p. 162.  Compound D12 was evaluated for inhibitory activity against GSK-3, however was not further pursued in view of more promising lead compounds.  See Table 2 and discussion thereof on p. 161-162. Therefore, there was no motivation for the skilled artisan to develop a pharmaceutical formulation of and/or optimize the structure of said compounds.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622